DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 190-240 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,695,361. Although the claims at issue are not identical, they are not patentably distinct from each other because the methods of treating the presently claimed 2019-cCoV infection herein would have been prima facia obvious in view of the methods of treating a Coronaviridae infection as set forth in ‘361. Both applications are drawn to treating a coronavirus infection with the same compounds (remdesivir), or combinations of the same compounds and a skilled artisan would see they are substantially overlapping.

Claims 190-240 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,007,208. Although the claims at issue are not identical, they are not patentably distinct from each other because the methods of treating the presently claimed 2019-cCoV infection herein would have been prima facia obvious in view of the methods of treating a Coronaviridae infection as set forth in ‘208. Both applications are drawn to treating a coronavirus infection with the same compounds (remdesivir), or combinations of the same compounds and a skilled artisan would see they are substantially overlapping.

Claims 190-240 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 75-119 of copending Application No. 17/222,066 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the methods of treating the presently claimed 2019-cCoV infection herein would have been prima facia obvious in view of the methods of treating a Coronaviridae infection with the deuterated compounds as set forth in ‘066. Both applications are drawn to treating a coronavirus infection with the same compounds, or combinations of the same compounds and a skilled artisan would see they are substantially overlapping.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 190-240 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-74 of copending Application No. 17/748,400 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the methods of treating the presently claimed 2019-cCoV infection herein would have been prima facia obvious in view of the methods of treating a Coronaviridae infection as set forth in ‘400. Both applications are drawn to treating a coronavirus infection with the same compounds, or combinations of the same compounds and a skilled artisan would see they are substantially overlapping.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 190-240 are rejected under 35 U.S.C. 103 as being unpatentable over Anonymous (Gillings Research, UNC Gillings School of Global Public Health, 1/10/20 – Document 230 from applicant’s IDS filed 6/29/21; hereinafter “Gillings”), 2017/0071964 and Kushner et al. (Canadian Journal Of Physiology and Pharmacology, Feb 1999, 77(2), pp 79-88). 
 The claims of the instant application are drawn to methods of treating 2019-nCoV infections with various compounds (remdesivir), deuterated compounds, or combinations comprising the same. 
Gillings teaches that remdesivir is a broad-spectrum antiviral previously shown to be effective in Coronaviruses like SARS-CoV. Gillings states that remdesivir is more effective against MERS-CoV in mice than comparative antiviral treatments. Gillings also noted that the novel viral pneumonia in Wuhan is caused by a SARS-like strain of coronavirus. Gillings also states that since remdesivir works against SARS and SARS-like viruses found in bats, as well as all other coronaviruses they tested, it is likely to work against the coronaviruses emerging in Wuhan (the 2019-nCoV virus of the present claims).  
‘964 is drawn to treating Coronaviridae viral infections with the same compounds and combinations comprising the same. 
Kushner et al. discusses deuterium isotope effects (DIE) on p. 80: "The C- D bond is about 10 times as strong as the C-H bond and more resistant to chemical and enzymatic cleavage. Compounds with C-D bonds tend to remain stable in H2O indefinitely, and such compounds have been widely used for isotopic studies." As such, with respect to the "ratio of the rates of cleavage of a C-protonated and -deuterated compound... Tenfold differences in rates are common... The existence of a DIE in comparing protonated and deuterated compounds has been widely used to show whether metabolic reactions involve cleavage of C-H bonds." On page 83, Kushner et al. states: "the C-D bond is more stable than the C-H bond, and such D organic compounds are not readily exchangeable with H2O. Deuterated organic compounds can be detected with great sensitivity by mass spectrometry and other methods. Because of these considerations, and the very low toxicity of deuterated compounds (especially compared to radioactive ones) such drugs, as well as D20 are very widely used in studies of metabolism and movement of drugs and toxic substances in humans and other animals." The article then cites various examples of deuterium-enriched drugs, synthesized to study their metabolic activities. For instance, "[d]rugs of special interest are those whose deuterium forms have different pharmacological effects than the fully hydrogenated forms... Sometimes changes properties are due to different transport or penetration of the drug itself... More often, changes in pharmacological action seem due to changes in drug metabolism... One of the key steps in all such reactions is the breaking of a C-H bond, and compounds that have C-D structures at the site of enzymatic attack are more resistant to P450 change. Resistance to P450- induced changes may lead to an increase in duration of pharmacological action... Sometimes, however, oxidation leads not to the destruction of a drug but to the formation of the active compound. In such a case, deuteration can reduce the drug's activity... Deuteration can also cause "metabolic switching,” whereby the paths of metabolism of a drug are quantitatively changed.” On p. 84, Kushner et al. states: "The metabolic products of many drugs are toxic, and deuteration can lower such toxicity by reducing metabolism... Van Langenhove (1986) pointed out that the ability of deuterium labeling to change drug metabolism must be kept in mind in using such drugs in pharmacokinetic studies and studies of drug and enzyme metabolism... Certain deuterated antimicrobial compounds are less susceptible to breakdown by their target microorganisms and hence are more effective." Kushner et al. concludes on p. 85: "Action of deuterated drugs, a less complex subject, has been more easily understood, although with few practical therapeutic consequences." The authors cite reviewers whom state that there are no drugs on the market which contain deuterium in the molecule. However, "[t]here use in studies of drug metabolism is very well established, as is their contribution to studies of other biochemical pathways. D was one of the very first isotopes to be used in such studies and it is a key element in many biochemical and structural studies... The continuing need for this compound [D20], and for deuterated compounds in general, in physiological, pharmacological, and biochemical studies, cannot be questioned." As such, the present deuterated compounds are seen to be obvious variants of the compounds used in ‘361.
	It would have been obvious to a skilled artisan at the time of the invention to use remdesivir in methods of treating 2019-nCoV infections with the same since this disease was caused by a Coronavirus. A skilled artisan, when looking at Gillings would have found it obvious to treat the novel 2019-nCoV infection with the compounds therein since they actually suggest this. Likewise, the combinations presently claimed would have been obvious in view of the combinations set forth in ‘964 which comprise remdesivir and additional antivirals in treating Coronaviridae infections. Kushner teaches that deuterated compounds are effective alternatives to non-deuterated counterparts. One would have had a reasonable expectation of success since remdesivir works against SARS and SARS-like viruses found in bats, as well as all other coronaviruses tested by Gillings. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623